Citation Nr: 0408024	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right leg and knee 
injuries.

2.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Right leg and knee injuries were not present during 
active service or manifested within one year thereafter, and 
are not otherwise related to such service.

3.  Acne was not present during active service.


CONCLUSIONS OF LAW

1.  Right leg and knee injuries were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West. 
2002); 38 C.F.R. § 3.303 (2003).

2.  Acne was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated her claim seeking service connection for 
right leg and knee injuries and acne, pertinent law and 
regulations required that VA determine whether the claims 
were well grounded.  Only if they were, could VA then assist 
the veteran in the development of pertinent facts and 
adjudicate the merits of the claims.  38 U.S.C.A. § 5107 
(West 1991); Morton v. West, 12 Vet. App. 477, 485 (1999).  
During the pendency of this appeal, Congress eliminated the 
well-grounded-claim requirement and enacted substantial 
additions and revisions to the law governing VA's duty to 
assist claimants in the development of their claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) (essentially overruling Morton).  
The VCAA mandates that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit, but does not require VA to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
conducted a detailed review of the claims folder and finds 
that the RO has fulfilled or surpassed the requirements of 
the VCAA in this matter.  The Board finds that numerous 
documents provided to the veteran, including the January 1999 
rating decision, the March 1999 Statement of the Case (SOC) 
and December 2002 Supplemental SOC, have satisfied the 
requirement at 
§ 5103A of VCAA in that they clearly notify her of the 
evidence necessary to substantiate her claim.  

By letter dated in October 2003, the RO notified the veteran 
of the VCAA and informed her of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran that she has up to one year to send 
in additional information.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in 1999, years before the passage of the 
VCAA.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  Although medical 
records show that the veteran discussed consulting several 
dermatologists and plastic surgeons, she never identified the 
providers in adequate detail, i.e., a name and complete 
address.  The letter informed the veteran that VA would make 
reasonable efforts to obtain certain types of records and 
would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As 
stated above, the letter also informed the veteran of what 
she was expected to provide.  Lastly, the letter did not 
advise the veteran to send in everything she had pertaining 
to her claim.  However, this advisement is not a 
"requirement."  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004) 
apparently holds the Court's finding in Pelegrini that a 
request that a claimant provide VA with any evidence in his 
or her possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential." Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  The Board observes that the RO indicated that 
"new and material evidence" was needed to "reopen" her 
claims.  This advice is clearly erroneous, as the January 
1999 rating decision is currently on appeal.  The Board 
finds, however, that this error was harmless, as the veteran 
has subsequently been advised that her appeal has been 
certified to the Board and she, through her representative, 
has submitted a Statement of Accredited Representative in 
Appealed Case (VA Form 646) in February 2004 and a Written 
Brief Presentation in March.  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2001) (The "harmless error 
doctrine" is applicable when evaluating VA's compliance with 
the VCAA).

The RO has provided the veteran with a thorough VA 
examination.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2001).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2003).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service medical records show report of an enlistment physical 
examination conducted in January 1974.  Clinical evaluation 
was normal with no defects or diagnoses noted.  The veteran 
presented in May 1975, complaining of a rash over her arms, 
back, buttocks, face, and legs.  She described the affected 
areas extremely "itchy."  She noticed the rash on her 
stomach initially that morning.  Physical examination 
revealed hives.  In November 1975, the veteran was referred 
to Obstetrics/Gynecology because her 3-month supply of oral 
contraceptives was at an end.  She was given another 3-month 
supply plus two refills.  The veteran reported a medical 
history of swollen and painful joints at her separation 
physical examination April 1976.  She denied any history of 
skin diseases.  The physician's summary of pertinent medical 
history reflects the veteran experienced swelling and pain in 
the knees and ankles when running.

F.W.C., M.D. examined the veteran in May 1998.  At that time, 
the veteran provided a medical history of having no acne 
prior to serving in the military.  She reported she was 
ordered to take oral contraceptive pills and did so.  
According to the veteran, while she was taking the pills, she 
incurred a severe flare of acne, which left scarring.  She 
indicated that she did not complain about the acne and never 
sought treatment except once about ten years ago when she saw 
a physician, who prescribed a course of Accutane.  She 
disclosed having two past pregnancies and indicated no flare 
of acne during either one.  The veteran indicated she has not 
required treatment for acne in the past few years, incurring 
only an occasional papule.  Physical examination demonstrated 
"3+ pitted scars" on the lower cheeks and chin consistent 
with severe old pitting and scarring secondary to acne.

Dr. C. stated oral contraceptives pills sometimes flare acne.  
He opined that these pills "could have reasonably 
contributed" to the veteran's onset of acne in the military, 
which resulted in pitted scarring.  He pointed out that he 
did not have direct knowledge of events occurring 25 years 
ago "other than what (the veteran) is able to tell me."  He 
concluded that the veteran did have severe pitted scars, 
which he opined, would not result from any other mechanism 
aside from acne.

VA outpatient records indicate treatment for various 
complaints between November 2000 and April 2003, but are 
negative for complaints pertaining to the skin.  A general 
physical examination in December 2000 indicates no extremity 
pain and no joint swelling or arthralgias.  Examination of 
the skin revealed a very mild, non-flaky, pink rash in 
bilateral nasal-labial folds.  There were no excoriations, 
pustules, or vesicles.  There were no lesions, ecchymoses, or 
purpura.  A general physical examination in April 2001 was 
also negative for excoriations, pustules, vesicles, lesions, 
ecchymoses, or purpura in the skin.  There was no extremity 
pain and no joint swelling or arthralgias.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in September 2002.  The examiner 
reviewed the claims file and available medical records.  She 
noted an absence of any complaint of facial rash or facial 
acne when the veteran was examined in December 2000.  The 
examiner also noted the veteran's VA providers recommended 
oral contraceptives to treat her symptoms of PMS (pre-
menstrual syndrome), but there was no reference to prior 
history of acne related to contraceptive pills.  From service 
medical records, the examiner noted the absence of complaint 
relating to acne.  She also noted treatment for hives in May 
1975, and the contents of Dr. C's May 1998 letter.  At the 
time of the C&P exam, the veteran indicated a medical history 
of using birth control pills for six months during military 
service.  She stated the acne developed on her face while she 
was taking the pills, so she stopped and the acne cleared up, 
but left scars.  She disclosed she sought no treatment at the 
time, but later went to dermatologists and plastic surgeons, 
that advised her that there was nothing they could do.  

Current complaints included irreversible scars on the face, 
disfigurement that adversely affects the veteran's 
appearance, and "emotional scarring" because of the acne 
scars.  Following a physical examination, the diagnosis was 
moderate facial acne scars-no sign of active facial acne.  
The examiner expressed doubt about a number of statements the 
veteran made to her, pointing out inconsistencies with what 
the veteran had reported during the C&P exam, what she had 
told Dr. C. and what other physicians had purportedly told 
the veteran.  The examiner noted that it is not uncommon to 
get an adult form of acne.  She concluded there is no 
substantial clinical evidence to support the claim that use 
of birth control pills in the mid 1970's was the probable 
cause of the veteran's complaint of facial scarring.

VA outpatient records show a general medical examination of 
the veteran in December 2002.  The examination indicated the 
joints were normal to inspection and skin lesions-benign.  In 
March 2003, the veteran presented with complaints of 
intermittent pain in the right leg.  She reported of a 
medical history of being injured in the service and, since 
then, experiencing intermittent pain in the right sacroiliac 
region that goes down the right leg.  She stated the pain 
goes as far as the ankle at times.  The assessment related to 
another ongoing disorder and low back pain; it was negative 
for a diagnosis of a right leg disorder.


II.  Analysis


Service Connection for Right Leg and Knee Injuries

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In regard to the veteran's claim for 
service connection for right leg and knee injuries, the 
record fails to establish a current disability or present any 
medical or lay evidence of a disease or injury to the right 
leg and knee during the veteran's service.  Moreover, post 
service records do not demonstrate any continuity of symptoms 
pertaining to the right leg and knee.  38 C.F.R. § 3.303(b).  
Review of the record indicates only one occasion where the 
veteran presented with complaints relating to the right leg.  
The occasion is noteworthy in several respects.  First, it is 
significant because it represents the only documented 
complaint of record.  The veteran was released from active 
duty nearly 30 years ago.  The Board can neither conclude 
chronicity nor continuity of symptoms from this record.   
Record of this medical visit is also noteworthy in that the 
medical record is conspicuously lacking abnormal findings 
pertaining to the right leg.  Based on the entirety of the 
record, the Board must conclude the evidence is 
overwhelmingly against the claim for service connection for 
right leg and knee injuries.  Accordingly, the Board finds 
that service connection for right leg and knee injuries is 
not warranted.

Before reaching this conclusion, the Board considered the 
necessity of an orthopedic C&P exam.  As stated earlier, 
there is no competent evidence of a current diagnosis of a 
disease or injury pertaining to the right leg and knee or 
evidence of any injury in service, as the veteran contends.  
Consequently, the Board determined that an examination was 
not required to resolve the issue of service connection.  
38 C.F.R. § 3.159(c)(4).


Service Connection for Acne

Review of the record indicates the only evidence that 
supports the veteran's claim is Dr. C's 1998 report, which he 
concedes himself, is predicated on the history provided by 
the veteran.  The Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In this instance, Dr. C. did make the additional comment that 
he could not believe any other mechanism could have resulted 
in the scars.  The Board nevertheless finds Dr. C's opinion 
to lack probative value.  An opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991).  Dr. C. indicates that the veteran was 
treated for acne about 10 years before he saw her, which 
would have been around 1988.  Whether this treatment occurred 
or not, reference to it emphasizes the "fatal flaw" in this 
case.  The difficulty is there is no record of acne in 
service.  Dr. C's opinion does not overcome this hurdle.  
While Dr. C. confidently asserts the veteran's scars are the 
result of acne, he does not opine, and probably could not do 
so with any degree of medical certainty, that the scars are 
of such type or character that it is more likely than not 
that the veteran incurred the scars between January 1974 to 
May 1976.   

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
finds the opinion of the VA examiner to be of greater 
credibility in this regard.  The VA had access to and 
reviewed all of the veteran's records, including her service 
medical records.  Dr. C. did not appear to have had access to 
any records; he received an oral history only.  While both 
examiners state that birth control pills can result in acne, 
the Board finds the VA examiner's opinion to be determinative 
in this case.  That is, there is no clinical evidence to 
support the claim that use of birth control pills in the mid 
1970's was the probable cause of the veteran's complaint of 
facial scarring.  The preponderance of the evidence is 
against the claim.  Consequently, service connection for acne 
is not warranted.







ORDER

Service connection for right leg and knee injuries is denied.

Service connection for acne is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



